Order filed March 4, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00981-CV
                                  ____________

      O.C.T.G., L.L.P AND SOJOURN PARTNERS, L.L.C., Appellants

                                        V.

   LAGUNA TUBULAR PRODUCTS CORPORATION AND LTP REAL
        ESTATE, LLC F/K/A LTD REAL ESTATE, INC., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-44749

                                    ORDER

      On January 9, 2013, this appeal was abated for the trial court to hear
evidence and grant appropriate relief, or make findings and recommendations and
report them to this court, on the proceeding to enforce the temporary injunction
signed October 15, 2013. See Tex. R. App. P. 29.4. The trial court’s findings and
recommendations were filed. The trial court recommended its order be enforced
and appellants ordered to comply with its order of October 15, 2013.
      Appellees filed a motion with this court for entry of an order adopting the
trial court’s findings and enforcing the temporary injunction against appellants.
Appellants filed a response, to which appellees responded.

      We grant appellees’ motion to enforce the trial court’s order of October 15,
2013, and we order OCTG to comply with the trial court’s order immediately.
Appellants’ motion to stay enforcement for 45 days is denied.



                                     PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.